IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                            NOS. WR-19,518-13 & WR-19,518-14


                       EX PARTE RAY HIGHTOWER JR., Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
              CAUSE NOS. 353-D & 354-D IN THE 350TH DISTRICT COURT
                             FROM TAYLOR COUNTY


     Per curiam. HERVEY , J., filed a concurring opinion in which RICHARDSON and
NEWELL JJ., joined.

                                           ORDER

       Applicant was convicted of aggravated kidnapping and indecent exposure and sentenced to

life imprisonment in each case. Both the Eleventh Court of Appeals and this Court affirmed his

convictions. Hightower v. State, 736 S.W.2d 949 (Tex. App.—Eastland 1987); Hightower v. State,

822 S.W.2d 48 (Tex. Crim. App. 1991). Applicant filed applications for writs of habeas corpus

followed by amended applications for writs of habeas corpus in the county of conviction, and the

district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant raises allegations of false evidence, actual innocence, and changes in science that

affect the validity of certain trial testimony. The trial court made findings addressing two of
                                                                                                   2

Applicant’s three claims and recommended denying relief. Apart from finding of fact 5, we agree

with the trial court’s findings and conclusions. Based on those findings and this Court’s independent

review of the entire record, we deny relief on all claims.

Filed: May 12, 2021
Do not publish